ORDER

PER CURIAM.
Stanley Johnson (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court erred in denying him an evidentiary hearing on his claims that trial counsel was ineffective due to an irreconcilable conflict and a communication breakdown between Movant and his trial counsel.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).